Case 3:19-cv-00257-RGJ Document1 Filed 04/04/19 Page 1 of 8 PagelD #: 1

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF KENTUCKY
Louisville Division
STEVEN E. BRADEN
105 Pecan Drive

Bardstown, Kentucky 40004 Case No.: 3:19-CV-257-RGJ
Address
Plaintiff
VERIFIED COMPLAINT
VS.

NORTON HEALTHCARE, INC.

serve Registered Agent: Robert B. Azar
4967 U.S. Hwy 42 Suite 101

Louisville, Kentucky 40222

LIFE INSURANCE COMPANY OF NORTH AMERICA as Plan Administrator of the
NORTON HEALTHCARE, INC. LONG-TERM DISABILITY PLAN
Serve: Any Officer
2 LINA Place
1601 Chestnut Street
Philadelphia, Pennsylvania 19192-2211
Defendants

RRR RK

Comes the piaintiff, Steven E. Braden, individually after first being duly sworn,
and by counsel, and for his cause of action against the defendants, Norton Healthcare,
inc. and Life Insurance Company of North America as Plan Administrator of the Norton
Healthcare, Inc. Long-Term Disability Plan, states as follows:

JURISDICTION AND VENUE

1. This Court has jurisdiction of this civil action pursuant to 29 U.S.C. Sec.
1132(e)(1) of the Employee Retirement Income Security Act of 1974, as amended, 29
U.S.C. Sec. 10071, et. seq. (CERISA”’), in that it involves claims relating to and in

connection with employee benefit plans established or maintained by an employer and

governed by ERISA.

 
Case 3:19-cv-00257-RGJ Document1 Filed 04/04/19 Page 2 of 8 PagelD #: 2

2. Venue is proper in this Court pursuant to 29 U.S.C. Sec. 1132(e)(2) in that
this ERISA action is brought in the judicial district wherein some or all defendants
maintain a substantial presence.

3. This is an action to recover benefits under employee benefit plans,
programs and arrangements; for restitution for the value of lost benefits; and for other
appropriate relief brought under the provisions of ERISA, 29 U.S.C. Sec. 1132(a)(1)(B).

4. The plaintiff, Steven E. Braden (“Braden”), is a resident of Bardstown,
Nelson County, Kentucky.

5. The plaintiff, at all times relevant hereto, was an employee of Norton
Healthcare, Inc. (“Norton”). Norton provided to its employees, including the plaintiff,
and/or gave its employees the opportunity to purchase, certain benefits.

6. Some or all of Norton’s plans are employee benefit plans under ERISA.
The defendant, Norton, maintains a substantial presence in Jefferson County, Kentucky
where the plaintiff worked. Norton promised, at all relevant times, to provide benefits
under the plan to employees of Norton. Certain benefits alleged by the plaintiff to be
denied are provided to Norton employees as the policyholder and issued through
defendant Life Insurance Company of North America (“LINA”).

t. Norton maintains or sponsors employee benefit plans, programs, and
arrangements in which employees of Norton are and were eligible to participate,
specifically including a long-term disability (“LTD”) policy.

8. Defendant LINA is believed to be the Plan Administrator of the LTD plan
covering the plaintiff and is the fiduciary of some or all of Norton’s ERISA Plan(s), in

particular the plan covering the plaintiff, Steven E. Braden.

 
Case 3:19-cv-00257-RGJ Document1 Filed 04/04/19 Page 3 of 8 PagelD #: 3

FACTS

10. The plaintiff worked as an employee of defendant Norton Healthcare, Inc.
in Jefferson County, Kentucky prior to becoming disabied. The plaintiff's work was
classified as Registered Pulmonary Function Technologist/Respiratory Therapist.
Braden participated in Norton’s employee benefit plans and arrangements and received
benefits made available to the employees of Norton generally during his employment.

11. As part of Norton’s employee benefits, Norton made long-term disability
insurance coverage available to its employees under its LTD plan.

42. The plaintiff worked for defendant Norton until on or about March 21,
2011, at which time he claimed total disability and took a leave of absence on the
advice of his physician(s), as plaintiff was advised by his physician(s) that he could not
return to work because he suffered from spinal stenosis, lumbar herniated disc at L3-4
interspace on the right with claudication without myelopathy. He underwent emergent
surgery on March 28, 2011 (a lumbar discectomy at L3-4 on the right with lumbar
laminectomy at L4 on the right). Post-op, Braden still suffered radicular pain in his
bilateral lower extremities. He also had evidence and a history of cervical disc
herniation with bilateral upper extremity radiculopathy, numbness and tingling.

13. Thereafter, the plaintiff was unable to return to the workplace. His last date
of work with Norton was on or about March 21, 2011. Accordingly, he applied with
defendant LINA for disability benefits. LINA accepted this application. Plaintiff was
found disabied under the terms of the LTD Plan on or about October 2, 2012,

retroactive to November 1, 2011 after an adverse claim determination was overturned

and benefits awarded as a result.

 
Case 3:19-cv-00257-RGJ Document1 Filed 04/04/19 Page 4 of 8 PagelD #: 4

14. Ona review of benefits in 2015, LINA advised the plaintiff he had to
undergo Functional Capacity Evaluation and Physical Ability Assessment testing.
During the testing procedure of his physical abilities, which was performed on
September 10, 2015, Braden’s injuries were exacerbated and he subsequently had to
undergo additional back surgery.

15. However, as a result of the Functional Capacity Evaluation and Physical
Ability Assessment testing, LINA decided that Braden no longer qualified for long-term
disability benefits and notified him by letter dated October 13, 2015 that benefits were
not payable beyond October 9, 2015 (although payments were made through
November 9, 2015) (see Exhibit 1).

16. Braden submitted a timely appeal of this determination on April 7, 2016
and thereafter submitted additional medical records and a vocational expert analysis.
Nevertheless, on January 9, 2018, LINA, as Plan Administrator, made its final
determination, upholding and maintaining its decision to deny the piaintiff long-term
disability benefits beyond October 9, 2015 (although payments were made through
November 9, 2015) (see Exhibit 2).

17. The defendant Plan defines “disability” or “disabled” for the time period in

question to mean:

“After Disability Benefits have been payable for 24 months, the Employee
is considered Disabled if, solely due to Injury or Sickness, he or she is:
{. Unable to perform the material duties of any occupation for
which he or she is, or may reasonably become, qualified
based on education, training or experience; and

2. Unable to earn 60 percent or more of his or her Indexed
Earnings.
The Insurance Company will require proof of earnings and continued
Disability.”

 
Case 3:19-cv-00257-RGJ Document1 Filed 04/04/19 Page 5 of 8 PagelD #: 5

19. The plaintiff suffers from extensive back issues, including but not limited to
(a) spinal stenosis; (b) lumbar herniated disc at L3-4 with L3-4 laminectomy (surgery
performed March 28, 2011); (c) post L4-S1 laminectomy (surgery performed December
28, 2011); (d) post lumbar fusion at L4-S1 (surgery performed June 6, 2012); and (e)
post lumbar decompression and fusion at L2-4 (surgery performed November 23,
2015), among other co-morbidities which include depression and anxiety. The plaintiff
has had an additional surgery (May 20718) after the record was closed and additional
extensive medical issues not reflected in the record.

20. Since he was forced to leave work, Braden has been continued on
extensive pain medications to be able to handle his pain and multiple surgeries (five to
date), the last of which was performed in May 2018. The plaintiff's physical and menial
conditions render him unable to perform the material duties of any occupation for which
he is, or may reasonably become, qualified based upon his education, training and
experience. The plaintiff is also unable to earn at least 60 percent of his Indexed

Earnings.

21. Accordingly, the plaintiffs condition meets the disability criteria as defined
by the defendani’s in the Plan.
22. On May 10, 2013, the plaintiff was awarded Sociai Security Disability

benefits retroactive to December 2012 arising out of the same medical conditions set

forth herein.
23. Defendant LINA’s denial of plaintiff's entitlement is arbitrary and
capricious. At no time has LINA articulated a rational or sound basis for its termination

of plaintiff's benefits and denial of his plaintiff's appeals. LINA’s decision to terminate

 
Case 3:19-cv-00257-RGJ Document1 Filed 04/04/19 Page 6 of 8 PagelD #: 6

LTD benefits to the plaintiff has served to breach the fiduciary duty it owes to the Plan
participants generally and the plaintiff specifically.

24. Asa result, the plaintiff has suffered damages including loss of disability
benefits available to the plaintiff from his employment benefits, which have arbitrarily

been denied.

CLAIM FOR RELIEF

COUNT I
Claim for ERISA Benefits

25. The plaintiff reiterates and realleges all of the allegations contained in
paragraphs one through 24 above, except where in conflict or contrast to the allegations

made herein.

26. Pursuant to ERISA, the plaintiff is entitled to benefits under those plans,
programs, and arrangements established or maintained by Norton, including the
defendant's long-term disability Plan which is administered by defendant LINA from
November 10, 2015 through present date and thereafter, in which the plaintiff would
have been entitled to participate and would have received benefits had LINA not have
inappropriately terminated his benefits and/or, thereafter, if it had properly reinstituted
benefits following Braden’s appeal.

27. As a direct and proximate result of the actions of the defendants in
denying plaintiff's claim for continuation of iong-term disability benefits, the plaintiff has

lost benefits under the defendant's Plan in an amount not yet known in full by the

plaintiff at this time.

 
Case 3:19-cv-00257-RGJ Document1 Filed 04/04/19 Page 7 of 8 PagelD #: 7

WHEREFORE, the plaintiff, Steven E. Braden, respectfuily requests this Court to
enter a final judgment against the defendants as follows:

(1) For declaratory judgment against the defendants on plaintiff's claims for
benefits under the defendant’s Plan and any and all relief to which the plaintiff may be
entitled under the provisions of ERISA with respect to the defendant's Plan governed by
ERISA, and under the provisions of state law with respect to the defendant's Plan not
governed by ERISA, including vesting and caiculation of benefits under the defendant's
Plan based on his service with the defendant company, Norton;

(2) interest on all amounts wrongfully denied to the plaintiff,

(3) The costs and the reasonable attorney fees the plaintiff expends in this
action; and

(4) Any and ail other relief to which hemay appear entitled. “
\ LZ LAER

i Ore Bon JOYNER, PLLC
W OFFICES
ed Hurstbourne Village Drive STE # 700
Louisville, Kentucky 40299
(502) 491-7551; fax: (502) 491-7558

greaq@ioynerlawoffices.com
COUNSEL FOR PLAINTIFF

 

 
Case 3:19-cv-00257-RGJ Document1 Filed 04/04/19 Page 8 of 8 PagelD #: 8

VERIFICATION OF COMPLAINT
|, STEVEN E. BRADEN, am the plaintiff in this action. | have read the above

complaint and all statements and allegations made in the complaint are true and correct

STEVEN E. BRADEN

_ to my best knowledge and belief.

STATE OF KENTUCKY _ )
) SS:
COUNTY OF JEFFERSON)

Subscribed, sworn and acknowledged before me by STEVEN E. BRADEN on
this the /2“ day of tetiee® 2019.
My commission expires cer tf . 422 Nota Gat be o

\ £7, ? —y
NOTARY PUBLIC, STATE-AT-LARGE, KY

 
